Case 1:21-cv-00309-ELH Document 42-6 Filed 09/07/21 Page 1 of 2
              Case 1:21-cv-00309-ELH Document 42-6 Filed 09/07/21 Page 2 of 2


                            Special Meeting of the Stockholders
                                                             of
                               COMPASS MARKETING, INC.
                                                    Meeting Minutes

A special meeting of the stockholders of COMPASS MARKETING, INC. was held at 1:00 p.m. on February 14, 2019, at
200 Westgate Circle, Suite 500, Annapolis, Maryland 21401.
The following stockholders were present in person, and represented the number of shares set opposite their names:

                            Name                                                     Number of shares



                        John D. White                                                        600




John D. White, Chairman/CEO of the corporation, presided over the meeting and recorded the minutes.

The Chairman/CEO announced that the purpose of the meeting was to consider and vote upon the election of the Board of
Directors of the Corporation to replace Michael R. White and Daniel J. White, with the following individuals being
nominated to serve on the Board of Directors: (1) John While; (2) Larry McWilliams; (3) Todd Mitchell; (4) Jerry Cain; and
(5) Colin McKay.

The stockholders of the corporation entitled to vote on the Board of Directors voted as follows:

                                              Shares Voted                   Shares Voted                   Shares
                                                  FOR                          AGAINST                  NOT VOTING

JOHN WHITE                                         600                                                       300

LARRY MCWILLIAMS                                                                   600                       300

TODD MITCHELL                                      600                                                       300

JERRY CAIN                                         600                                                       300

COLIN MCKAY                                                                        600                       300

John D. White was reelected to the Board of Directors. Todd Mitchell and Jerry Cain were elected to serve and replace
Michael R. White and Daniel J. White on the Board of Directors.

There being no further business to transact, the meeting was adjourned.




                                                                      i;^hite, Chairman/dEO'^
